DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US 2013/0236149) as evidenced by Zhou (US 2016/0163986).
Regarding claims 1, 6 and 25: Hirayama teaches a curable resin composition (title) comprising a curable resin 
    PNG
    media_image1.png
    179
    992
    media_image1.png
    Greyscale
(para. 15).  This resin meets the claimed general formula (1): 
    PNG
    media_image2.png
    208
    994
    media_image2.png
    Greyscale
 where X1 and X2 are divalent linking groups containing an aromatic ring, X3 is an alkylene group having 2-15 carbon atoms (para. 15), which overlaps the claimed range, L1, L2, L3, and L4 are a divalent linking group containing a bond selected from -O-, which is not bonded to an alkylene group having more than 5 carbon atoms, Y1 and Y2 are epoxy groups, and n is 1.2 to 5 (para. 15), which overlaps the claimed range. Hirayama also teaches a curing agent/photoacid generator (para. 14), and YX8000 (para. 28) which has the structure 
    PNG
    media_image3.png
    152
    894
    media_image3.png
    Greyscale
as evidenced by Zhou (para. 70).  This is a cyclic compound that has 3 reactive groups (two epoxies and one hydroxyl, when n is 1).  Since the average of n is 0.5, in some cases in a mixture n would be 1. When n =1, the molecular weight of the compound is 648, so the reactive group equivalent weight is 648/3=216, which falls within the claimed range. At the time of the invention a person having ordinary skill in the art would have found it obvious to have overlapping compounds as disclosed in Hirayama and would have been motivated to do so since Hirayama teaches these are appropriate compounds to achieve the disclosed invention.
Regarding claim 2: Hirayama teaches the X1 and X2 moieties are diphenylmethanediyl groups or diphenylpropanediyl groups depending on if R1 and R2 are hydrogen or methyl groups.
Regarding claim 3: Hirayama teaches that X3/X is a straight chain alkylene group (para. 24).
Regarding claim 4: Hirayama teaches L1, L2, L3, and L4 are a divalent linking group containing a bond selected from -O- (para. 24).
Regarding claim 5: Hirayama teaches Y1 and Y2 are epoxy groups (para. 24).

Claims 7-10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US 2013/0236149) as evidenced by Zhou (US 2016/0163986) as applied to claim 1 set forth above and in view of Yamamura et al. (US 2002/0132872).
Regarding claim 7: Hirayama teaches the basic claimed composition as set forth above.  Not disclosed is the polyhydric alcohol (BI).  However, Yamamura et al. teaches the (BI) component/polyol having 2 to 6 hydroxyl groups in the molecule (para. 83) in an amount of 0-35 parts by weight per 5-80 parts curable resin (A) (abstract), which overlaps the claimed range.  The molecular weight of the polyol/polyhydric alcohol is 100-50,000 (para. 90), which overlaps the claimed range.  Hirayama and Yamamura et al. are analogous art since they are both concerned with the same field of endeavor, namely photoacid curable epoxy resin compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to add the polyol of Yamamura et al. in the composition of Hirayama and would have been motivated to do so to provide form stability and physical stability, as evidenced by Yamamura et al. (para. 83).
Regarding claims 8-10: Hirayama teaches the basic claimed composition as set forth above.  Not disclosed is the oxetane compound (D).  However, Yamamura et al. teaches an oxetane compound in an amount of 5-80 parts, the epoxy resin in 5-80 parts and the polyol/polyhydric alcohol in 0-35 parts (abstract), which overlaps the claimed ranges. The oxetane of Yamamura et al. is 
    PNG
    media_image4.png
    143
    366
    media_image4.png
    Greyscale
(para. 48), which reads on general formula (4) where X8 has an ether bond.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the oxetane compound of Yamamura et al. to the composition of Hirayama and would have been motivated to do so to balance resolution and toughness of the cured product.
Regarding claims 20, 21 and 22: Hirayama teaches the basic claimed composition as set forth above.  Not disclosed is the oxetane compound (BIII).  However, Yamamura et al. teaches an oxetane compound/(BIII) that reads on General Formula (2) 
    PNG
    media_image5.png
    117
    471
    media_image5.png
    Greyscale
(para. 48) and has two oxetanyl groups and the X4 moiety is a phenylene group. Yamamura et al. teaches a mass ratio of the epoxy to the oxetane compound of 5-80 parts epoxy to 5-80 parts oxetane compound (para. 16), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the oxetane compound/(BIII) in an overlapping range of compounds in Yamamura et al. and would have been motivated to do so to balance resolution and toughness of the cured product.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US 2013/0236149) as evidenced by Zhou (US 2016/0163986) as applied to claim 1 set forth above and in view of Fujii et al. (US 2010/0196689).
Regarding claims 14 and 15: Hirayama teaches the basic claimed composition as set forth above. Not disclosed is the cyclic compound (BII) is a compound having 1 to 6 cyclic structures selected from the group consisting of isocyanurate rings and aromatic rings.  However, Fujii et al. teaches triglycidyl isocyanurate (para. 42), which has 1 isocyanurate ring and an epoxy group as a reactive group. Hirayama and Fujii et al. are analogous art since they are both concerned with the same field of endeavor, namely curable epoxy compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the triglycidyl isocyanurate of Fujii et al. in the composition of Hirayama and would have been motivated to do so in order to exhibit good adhesiveness at low temperature.
Regarding claim 16: Hirayama teaches the basic claimed composition as set forth above.  Not disclosed is the amount of (BII).  However, Fujii et al. teaches 100 parts by weight or less of the triglycidyl isocyanurate compound based on 100 parts by weight of the Epikote 87 (para. 43), which is 50 parts by weight or less of (BII), to 50 parts by weight or more of curable resin (A). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the triglycidyl isocyanurate of Fujii et al. in the disclosed amount in the composition of Hirayama and would have been motivated to do so to adjust the amount of adhesiveness at low temperatures.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US 2013/0236149) as evidenced by Zhou (US 2016/0163986) in view of Fujii et al. (US 2010/0196689) as applied to claim 14 set forth above and in view of Yamamura et al. (US 2002/0132872).
Regarding claims 17 and 18: Hirayama teaches the basic claimed composition as set forth above. Not disclosed is an oxetane compound.  However, Yamamura et al. teaches an oxetane compound (para. 16) in a mass ratio of the epoxy to the oxetane compound of 5-80 parts epoxy to 5-80 parts oxetane compound (para. 16), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping range of compounds in Yamamura et al. and would have been motivated to do so since Yamamura et al. teaches this is an appropriate range to achieve the disclosed invention.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767